McCLELLAN, J.
Statutory ejectment. The Pleasant Ridge road, in Dale county, ran north and south through the respective “40’s” of Wilkinson and Bottoms, leaving, there was testimony tending to show, a part of the Bottoms “40” on the west side of the road and a part of the Wilkinson “40” on the east side of the road. There was testimony tending to show that W. H. Bottoms and Levi Wilkinson, about 18 years ago, exchanged their respective plots of land across the road from the body of their respective lands, thereby, by agreement, making the road the line between their respective possessions. There was, also, testimony to show that W. H. Bottoms and Levi Wilkinson each exercised acts of possession over the respective subjects of the-exchange, some of the testimony tending to show such acts for more than 10 years.
Where two parties exchange real estate, and enter into possession under a bona fide claim of ownership, such possession is adverse each to the other; and, if maintained for the requisite period, with all the legal elements of adverse possession, attending the possession; *125title thereto will invest in each bargainor. — Brown v. Bailey, 159 Pa. St. 121, 28 Atl. 245; Moss v. Culver, 64 Pa. 414, 3 Am. Rep. 601; Jermyn v. McClure, 195 Pa. St. 245, 45 Atl. 938.
It is well settled with ns that the declarations of one in the possession of land, “narrative of past transactions in respect thereto,” are inadmissible. — Dothard v. Denson, 72 Ala. 541; Couch v. Couch, 141 Ala. 361, 37 South. 405, among others. Such was the character of the testimony offered by defendants and excluded by the court. Accordingly there was no error in rulings made the basis of assignments 1 to 5, inclusive.
There was no error in overruling the motion for new trial. The testimony asserted by the movant to be newly discovered was cumulative only.
The judgment must be affirmed.
Affirmed.
All tlie Justices concur, save Dowdell, C. J., not sitting.